                                                                              FILED
                                                                                                                                7^
                                                                    I   IN CLERKS OFFICE
f
                                                                                                                                n
                                                                        III?FEB-8 my-10
                                                                    $                                                           y>
                                                                        U.S. DISTRICT COURT                                              1
Case 1:19-mc-91048-DJC Document 1 Filed 02/08/19 Page 1 of 3




                                                                         DISTRICT OF MASS.
                                                                                           O
                                                                                                                               vb
                                                                                                   -«o
                                                                                                                           r
                                                                                       o
                                                                                                         H           5 5             §7
                                                                                                                                     o
                                                                                                                                             ^ $
                                                               J
                                                               /Q                                                \     /
                                                                                                             7        ^
                                                                                                                                     a
                                                                                               1 ^
                                                                                               '         J
Case 1:19-mc-91048-DJC Document 1 Filed 02/08/19 Page 2 of 3
Case 1:19-mc-91048-DJC Document 1 Filed 02/08/19 Page 3 of 3
